Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 2, 2018

                                    No. 04-18-00213-CV

                                  Maria Eugenia FREEZE,
                                         Appellant

                                              v.

                                Erwin Florentino RAMIREZ,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-15361
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER

       After we granted a first motion for extension of time to file the brief, Appellee/Cross-
Appellant Erwin Florentino Ramirez’s consolidated response and opening brief was due on
October 29, 2018. On the extended due date, Appellee/Cross-Appellant filed a motion for a ten-
day extension of time to file the consolidated brief.
       The motion is GRANTED. Appellee/Cross-Appellant’s consolidated response and
opening brief is due on November 8, 2018.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court